 



EXHIBIT 10.29
APTARGROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
          AptarGroup, Inc., a Delaware corporation (the “Company”), hereby
grants                                          (the “Employee”) as of
                    ,                      (the “Grant Date”), pursuant to
Section 4(d) of the AptarGroup, Inc. 2004 Stock Awards Plan (the “Plan”), a
restricted stock unit award (the “Award”) of                      restricted
stock units, upon and subject to the restrictions, terms and conditions set
forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.
          1. Award Subject to Acceptance of Agreement. The Award shall be null
and void unless the Employee shall accept this Agreement by executing it in the
space provided below and returning it to the Company.
          2. Restriction Period and Vesting. (a) The Award shall vest (i) with
respect to                      restricted stock units subject to the Award on,
                    ,                     , an additional                      
restricted stock units subject to the Award on                     
                    , and the remaining                       restricted stock
units subject to the Award on                     ,                     , or
(ii) earlier pursuant to Section 2(c) or (e) hereof (the “Restriction Period”).
          (b) If the Employee’s employment by the Company terminates by reason
of retirement, the Award shall continue to vest in accordance with
Section 2(a)(i) or earlier pursuant to Section 2(e) hereof; provided, however,
that if the Employee dies after such Employee’s termination of employment by
reason of retirement, the portion of the Award, if any, which is not vested as
of the date of death shall become fully vested as of the date of death. For
purposes of this Agreement, “retirement” shall mean retirement either (i) at or
after age 55 after a minimum of ten years of employment with the Company or
(ii) at or after age 65. For purposes of this Section 2.2(b) only, employment
with an entity or business acquired by the Company shall be deemed to be
employment with the Company.
          (c) If the Employee’s employment by the Company terminates by reason
of permanent disability or death, the Award shall become fully vested as of the
effective date of the Employee’s termination of employment or the date of death,
as the case may be; provided, however, that in the case of the Employee’s
termination of employment by reason of permanent disability, the delivery of
shares of Stock by reason of the Award becoming fully vested shall be delayed
for a period of six months to the extent required for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”). For
purposes of this Agreement, “permanent disability” shall mean the inability of
the Employee to substantially perform his or her duties for a continuous period
of at least six months as determined by the Committee.
          (d) If the Employee’s employment by the Company terminates for any
reason other than retirement, permanent disability or death, the portion of the
Award, if any, which is

 



--------------------------------------------------------------------------------



 



not vested as of the effective date of the Employee’s termination of employment
shall be forfeited and cancelled by the Company.
          (e) (1) In the event of a Change in Control (as defined in
Appendix A), the Award shall immediately vest in full.
               (2) In the event of a Change in Control pursuant to paragraph
(3) or (4) of Appendix A, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

  (i)   require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the Shares (as defined in Section 3) issuable pursuant to the Award, as
determined by the Board of Directors; and/or     (ii)   require the Award, in
whole or in part, to be surrendered to the Company by the Employee and to be
immediately cancelled by the Company, and provide for the Employee to receive a
cash payment in an amount not less than the amount determined by multiplying the
number of restricted stock units subject to the Award immediately prior to such
cancellation (but after giving effect to any adjustment pursuant to Section 5(c)
of the Plan in respect of any transaction that gives rise to such Change in
Control), by the highest per share price offered to holders of Common Stock in
any transaction whereby the Change in Control takes place.

               (3) The Company may, but is not required to, cooperate with the
Employee if the Employee is subject to Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), to assure that any cash payment or
substitution in accordance with the foregoing to the Employee is made in
compliance with Section 16 and the rules and regulations thereunder.
          3. Conversion of Restricted Stock Units and Issuance of Shares. Upon
the vesting of all or any portion of the Award in accordance with Section 2
hereof, one share of the Company’s Common Stock, $0.01 par value, shall be
issuable for each restricted stock unit that vests on such date (the “Shares”),
subject to the terms and provisions of the Plan and this Agreement. Thereafter,
the Company will transfer such Shares to the Employee upon satisfaction of any
required tax withholding obligations. No fractional shares shall be issued under
this Agreement.
          4. Rights as a Stockholder. The Employee shall not be entitled to any
privileges of ownership (including any voting rights or rights with respect to
dividends paid on the Common Stock) with respect to any of the Shares issuable
under the Award unless and until, and only to the extent, the Award is settled
by the issuance of such Shares to the Employee.
          5. Termination of Award. In the event that the Employee shall forfeit
all or a portion of the restricted stock units subject to the Award, the
Employee shall promptly return this

2



--------------------------------------------------------------------------------



 



Agreement to the Company for cancellation. Such cancellation shall be effective
regardless of whether the Employee returns this Agreement.
          6. Additional Terms and Conditions of Award.
          6.1 Nontransferability of Award. During the Restriction Period, the
restricted stock units subject to the Award and not then vested may not be
transferred by the Employee other than by will, the laws of descent and
distribution or pursuant to Section 5(f) of the Plan on a beneficiary
designation form approved by the Company. Except as permitted by the foregoing,
during the Restriction Period, the restricted stock units subject to the Award
and not then vested may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Any
such attempted sale, transfer, assignment, pledge, hypothecation or encumbrance,
or other disposition of such shares shall be null and void.
          6.2. Withholding Taxes. As a condition precedent to the delivery to
the Employee of any of the Shares subject to the Award, the Employee shall, upon
request by the Company, pay to the Company (or shall cause a broker-dealer on
behalf of the Employee to pay to the Company) such amount of cash as the Company
may be required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Employee shall fail
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee.
          6.3. Compliance with Applicable Law. The Award is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
of the restricted stock units or the delivery of the Shares hereunder, the
Shares subject to the Award may not be delivered, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.
          6.4. Delivery of Certificates. Subject to Section 6.2, as soon as
practicable after the vesting of the Award, in whole or in part, the Company
shall deliver or cause to be delivered one or more certificates issued in the
Employee’s name (or such other name as is acceptable to the Company and
designated in writing by the Employee) representing the number of vested shares.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such delivery, except as otherwise provided in Section 6.2.
          6.5. Award Confers No Rights to Continued Employment. In no event
shall the granting of the Award or its acceptance by the Employee give or be
deemed to give the Employee any right to continued employment by the Company or
any Affiliate of the Company.

3



--------------------------------------------------------------------------------



 



          6.6. Decisions of Board or Committee. The Board of Directors of the
Company or the Committee shall have the right to resolve all questions which may
arise in connection with the Award. Any interpretation, determination or other
action made or taken by the Board of Directors or the Committee regarding the
Plan or this Agreement shall be final, binding and conclusive.
          6.7. Company to Reserve Shares. The Company shall at all times prior
to the cancellation of the Award reserve and keep available, either in its
treasury or out of it authorized but unissued shares of Common Stock, the full
number of unvested restricted stock units subject to the Award from time to
time.
          6.8. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in Section
5(c) thereof) and shall be interpreted in accordance therewith. The Employee
hereby acknowledges receipt of a copy of the Plan. The Company reserves the
right to amend this Agreement to the extent it determines in its sole discretion
such amendment is necessary or appropriate to comply with applicable law,
including but not limited to Section 409A of the Code.
          7. Miscellaneous Provisions.
          7.1. Meaning of Certain Terms. As used herein, the term “vest” shall
mean no longer subject to forfeiture and all rights hereunder shall be deemed to
be vested. As used herein, employment by the Company shall include employment by
an Affiliate of the Company.
          7.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.
          7.3. Notices. All notices, requests or other communications provided
for in this Agreement shall be made in writing by (a) actual delivery to the
party entitled thereto, (b) mailing to the last known address of the party
entitled thereto, via certified or registered mail, return receipt requested or
(c) telecopy with confirmation of receipt. The notice, request or other
communication shall be deemed to be received, in the case of actual delivery, on
the date of its actual receipt by the party entitled thereto, in the case of
mailing, on the tenth calendar day following the date of such mailing, and in
the case of telecopy, on the date of confirmation of receipt; provided, however,
that if a notice, request or other communication is not received during regular
business hours, it shall be deemed to be received on the next succeeding
business day of the Company.
          7.4. Governing Law. This Agreement and all determinations made and
actions taken pursuant hereto, to the extent not otherwise governed by the laws
of the United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to conflicts of laws
principles.

4



--------------------------------------------------------------------------------



 



          7.5 Reports Filed with the Securities and Exchange Commission. The
Company files periodic and current reports and proxy statements with the
Securities and Exchange Commission (“SEC”). These documents are available, free
of charge, on the website of the SEC (www.sec.gov) and on the Company’s website
(www.aptargroup.com, under Investor Relations/ “Annual Report & Proxy” and “SEC
Filings”), as soon as reasonably practicable after the material is filed with,
or furnished to, the SEC. Any of these documents are available to the Director
in paper format, without charge, upon written or oral request to the Company’s
Investor Relations Department located at 475 West Terra Cotta Avenue, Suite E,
Crystal Lake, Illinois, 60014, U.S.A., phone number 1-815-477-0424.
          7.6. Counterparts. This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

     
 
  APTARGROUP, INC.
 
   
 
   
 
  By: Peter Pfeiffer
 
       President and Chief Executive Officer

     
Accepted this                      day of
   
                    , 200                    
   
 
   
 
Employee
   

5



--------------------------------------------------------------------------------



 



     
 
  Appendix A
 
  to AptarGroup, Inc.
 
  Restricted Stock Unit Award
 
  Agreement for Employees

For purposes of this Agreement “Change in Control” shall mean:
          (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied; and
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;
          (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

6



--------------------------------------------------------------------------------



 



     (3) consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or
     (4) consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of

7



--------------------------------------------------------------------------------



 



the execution of the initial agreement or action of the Board providing for such
sale or other disposition.

8



--------------------------------------------------------------------------------



 



     
 
  Appendix A
 
  to AptarGroup, Inc.
 
  Restricted Stock Unit Award Agreement
 
  For Employees

APTARGROUP, INC.
2004 Stock Awards Plan
BENEFICIARY DESIGNATION FORM
          You may designate a primary beneficiary and a secondary beneficiary.
You can name more than one person as a primary or secondary beneficiary. For
example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.

          Designate Your Beneficiary(ies):
 
       
 
  Primary Beneficiary(ies):    
 
       
 
             
 
             
 
       
 
  Secondary Beneficiary(ies):    
 
       
 
             
 
                  I certify that my designation of beneficiary set forth above
is my free act and deed.

       

             
 

Name of Employee
      Employee’s Signature    
     (Please Print)
           
 
           
 
      Date    

9